101 F.3d 682
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Johnathan JOHNSON, Plaintiff-Appellant,v.Captain Biran KENNY, Shield # 363, and Department ofCorrection, Defendants-Appellees.
No. 95-9111.
United States Court of Appeals, Second Circuit.
April 10, 1996.

Appearing for Appellant:Johnathan Johnson pro se, Comstock, N.Y.
Appearing for Appellees:Alan G. Krams, NYC Ass't Corp. Counsel, N.Y., N.Y.
E.D.N.Y.
AFFIRMED.
Before KEARSE, JACOBS and CABRANES, Circuit Judges.


1
This cause came on to be heard on the transcript of record from the United States District Court for the Eastern District of New York, and was submitted by plaintiff pro se and by counsel for defendants.


2
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed substantially for the reasons stated in Judge Wolle's Order dated August 18, 1995.